 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   KAREN MADELINE SMITH,                               Case No.: 17cv2108-CAB-RNB
12                                      Plaintiff,
                                                         ORDER: (1) ADOPTING REPORT
13   v.                                                  AND RECOMMENDATION [Doc.
                                                         No. 26]; (2) GRANTING
14   NANCY A. BERRYHILL, Acting
                                                         PLAINTIFF’S MOTION FOR
     Commissioner of Social Security,
15                                                       SUMMARY JUDGMENT [Doc. No.
                                      Defendant.         17]; (3) DENYING DEFENDANT’S
16
                                                         MOTION FOR SUMMARY
17                                                       JUDGMENT [Doc. No. 20] and (4)
                                                         REMANDING FOR FURTHER
18
                                                         PROCEEDINGS
19
20         Pending before the Court is the Report and Recommendation (“R&R”) of
21   Magistrate Judge Robert N. Block, filed on November 20, 2018, recommending that the
22   Court grant Plaintiff Karen Madeline Smith’s motion for summary judgment, deny
23   Defendant Commissioner’s motion for summary judgment and remand for further
24   administrative proceedings. [Doc. No. 26.]
25         Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
26   court’s duties in connection with a magistrate judge’s report and recommendation. The
27   district court must “make a de novo determination of those portion of the report to which
28   objection is made,” and “may accept, reject, or modify, in whole or in part, the findings

                                                     1
                                                                                17cv2108-CAB-RNB
 1   or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also
 2   United States v. Raddatz, 447 U.S. 667, 673-76 (1980); United States v. Remsing, 874
 3   F.2d 614, 617 (9th Cir. 1989). However, in the absence of timely objection, the Court
 4   “need only satisfy itself that there is no clear error on the face of the record in order to
 5   accept the recommendation.” Fed.R.Cvi.P. 72 advisory committee’s note (citing
 6   Campbel v. U.S. Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v.
 7   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)(“[T]he district judge must review the
 8   magistrate judge’s findings and recommendations de novo if objection is made, but not
 9   otherwise.”).
10         Here, neither party has timely filed objections to Magistrate Judge Block’s R&R.
11   [See Doc. No. 26 at 10 (objections due by December 3, 2018).] Having reviewed the
12   R&R, the Court finds that it is thorough, well-reasoned, and contains no clear error.
13   Accordingly, the Court hereby: (1) ADOPTS Magistrate Judge Block’s report and
14   recommendation; (2) GRANTS Plaintiff’s motion for summary judgment; (3) DENIES
15   Defendant’s cross-motion for summary judgment, and (4) REMANDS this matter for
16   further administrative proceedings pursuant to sentence four of 42 U.S.C. §405(g).
17         This Order concludes the litigation in this matter. The Clerk shall close the file.
18         IT IS SO ORDERED.
19   Dated: December 10, 2018
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                    17cv2108-CAB-RNB
